Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
	 Although applicant did not submit a claim section with a proper claim status identifier despite of the fact that claims 25-34 were also examined (since the requirement of the restriction was withdrawn).  In other words, the claims 25-34 are not “(withdrawn)“ any more as shown in the amendment filed on October 27, 2021.  Thus, a correct claim status identifier for the claims 25-34 in further communication would be needed.
       REJECTION 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 14, 17 and 20-33 are rejected under 35 U.S.C. 103 as being
unpatentable over McCabe et al (US 9,134,547) in view of Takeda et al (US
2018/0099307 A1), and further in view of Hale et al (US 2018/0001435 A1).
	Rejection is maintained for reasons of the record with the following responses.

But, the examiner disagrees for the following reasons: 
The film layer 206 taught by McCabe et al would meet the finished spectacle lens of the polymeric material since McCabe et al teach a film layer of various polymers at col. 35, lines 24-58 and since a paragraph [0088] of the instant specification defines that the finished spectacle lens would have two ready-processed optical faces before or after edge processing.   McCabe et al teach utilization of the (polymeric) film layer without surfacing which would meet the asserted finished spectacle lens of the polymeric material of the instant claims and the (polymeric) film layer taught by McCabe et al would have two ready-processed optical faces before or after edge processing since it is a part of the spectacle lens.  In other words, the only recited limitation for the instant “component B” would be “the finished spectacle lens of the polymeric material” which is taught by or suggested by McCabe et al.
As to the assertion of the recited ultrathin lens component A and ultrathin lens component C based on a glass composition:
Takeda et al teach a thin glass substrate having a thickness of 0.1-5 mm (i.e. 100-50,000 µm coated with antiglare film in abstract and claim 15. Takeda et al teach that the thin glass obtained by a tempering process would have improved strength in [0033]. Takeda et al teach various applications including spectacle lens in [0156].
Thus, utilization of the high strength tempered thin glass substrate having a thickness of 100 or 200 µm falling within scope of Takeda et al in McCabe et al (In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05) as the two outer glass layers would be an obvious modification since the high strength tempered thin glass substrate would be expected to improve the impact strength of functional laminated spectacle lens as well as to provide a lighter weight spectacle lens providing comfort to a user inherently.

Claims 18 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe et al (US 9,134,547) in view of Takeda et al (US 2018/0099307 A1), an further in view of Hale et al (US 2018/0001435 A1) as applied to claims 13, 14, 17 and 20-33 above, and further in view of WO 2015/1213411 A1 and Fretz, Jr. (US 5,064,712).
Rejection is maintained for reasons of the record with the above responses.

Double Patenting
The nonstatutory double patenting rejection of claims 13, 14, 17 and 20-33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 with claims 1 and 4-7 of U.S. Patent No. 10,670,884 is maintained for reasons of the record with the following responses.
Applicant asserts that claim 1 of the patent recites “the component B has a calculated location-dependent refractive index distribution” which is not recited in the instant claims, but, such component B would fall within scope of the instant component B absent further limitations.
 claims of the patent do not recite the instantly recited impact strength, but the paragraph [0009] of the instant specification teaches that the recited impact strength is the requirement by the FDA and thus spectacle lens taught by patent would be expected meet the requirement by the FDA inherently.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Feb. 8, 2022                                                    /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762